     Case 2:20-cv-00515-JAM-AC Document 19 Filed 12/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TERRY LEE MONTGOMERY,                             No. 2:20-cv-0515 JAM AC P
12                       Petitioner,
13           v.                                         FINDINGS & RECOMMENDATIONS
14    JARED LOZANO, et al.,
15                       Respondents.
16

17          Petitioner, a state prisoner proceeding pro se with a petition for a writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254, has filed a motion for a stay. ECF No. 17. The motion seeks a stay

19   on the ground that petitioner currently has an SB620 petition pending in state court. Id. The

20   undersigned has already issued Findings and Recommendations which recommend dismissal of

21   the petition because it fails to state any cognizable claims for relief. ECF No. 7. Because the

22   resolution of the state court petition would not cure the defects identified in the Findings and

23   Recommendations, the request for stay should be denied.

24          Accordingly, IT IS HEREBY RECOMMENDED that petitioner’s motion for a stay, ECF

25   No. 17, be DENIED.

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, any party may file written
                                                        1
     Case 2:20-cv-00515-JAM-AC Document 19 Filed 12/17/20 Page 2 of 2


 1   objections with the court and serve a copy on all parties. Such a document should be captioned
 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 3   objections shall be filed and served within fourteen days after service of the objections. The
 4   parties are advised that failure to file objections within the specified time may waive the right to
 5   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   DATED: December 17, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
